Case 1:18-cv-01360-PGG Document 59 Filed 12/28/18 Page 1of1

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED:

 

 

FELIPE UPON JOCHOLA, et al.,

 

Plaintiffs,

ORDER

~ against -
18 Civ. 1360 (PGG)
GREEN SUMMIT GROUP LLC, et al.,

Defendants,

 

 

PAUL G. GARDEPHE, U.S8.D.J.:

It is hereby ORDERED that the pre-trial conference currently scheduled for
January 8, 2019 is adjourned to Tuesday, February 19, 2019 at 12:30 p.m. in Courtroom 705
of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.
Dated: New York, New York

December 2’ 2018
SO ORDERED.

Crud Z Lyf
Paul G. Gardephe .
United States District Judge

 
